Citation Nr: 9922706	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
left groin scar.

2.  Entitlement to an increased rating for residuals of a 
right inguinal hernioplasty, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1959.  

This appeal arises from a May 1996 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO).  The veteran 
testified before the undersigned member of the Board at an 
April 1999 hearing conducted in Washington, D.C.  During the 
hearing, the veteran indicated that he was withdrawing his 
appeal as to the claim of entitlement to a temporary total 
evaluation due to treatment for a service connected 
disability requiring convalescence under paragraph 30.  

In March 1997, the issue of entitlement to service connection 
for a hip disability secondary to service connected 
disability was raised; in May 1998, the issue of entitlement 
to service connection for left groin and testicle disability 
secondary to service connected disability was raised.  During 
the April 1999 hearing, the issues of entitlement to service 
connection for bronchitis and entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability were raised.  In this regard, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
increase claim for a particular service-connected condition 
is not "inextricably intertwined" with a total disability 
individual unemployability rating claim predicated on that 
condition.  Holland v. Brown, 6 Vet. App. 443 (1994).  As 
none of the additionally raised issues has been developed or 
certified on appeal and, as they are not inextricably 
intertwined with the issues currently on appeal, they are 
referred to the RO for appropriate consideration. 

The issue of whether a rating in excess of 10 percent is 
warranted for residuals of a right inguinal hernioplasty is 
the subject of the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has testified that the service connected left 
groin scar has not worsened in severity.  

2.  The veteran's claim for a compensable evaluation for the 
service connected left groin scar is not plausible.


CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for a 
left groin scar is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An October to November 1995 VA hospital report shows that the 
veteran complained of left inguinal pain which was felt to be 
associated with neuralgias.  

On a May 1996 notice of disagreement, the veteran reported 
that he continued to experience pain and swelling of the left 
groin area.  

On VA alimentary appendages examination in March 1997, the 
veteran reported constant groin pain.  

An April to July 1996 VA hospital summary, and related 
hospital treatment records, show that in May 1996 the veteran 
continued to have discomfort of both inguinal areas.  

An April 1998 VA genitourinary outpatient notation shows that 
the veteran reported left testicular pain.  The impression 
was left groin and testicular pain, maybe secondary to left 
inguinal surgery.

On VA scar examination in June 1998, it was noted that no 
medical records were reviewed.  A history of removal of a 
lymph node from the left groin was reported.  No hernia had 
been found.  There was no complaint of left groin or testicle 
pain.  On examination, there was a slightly hyperpigmented 
3.5 cm. surgical scar of the left groin area.  No mass was 
palpable.  There was no induration.  The scar was well healed 
with no ulceration, inflammation or swelling.  The area was 
hypopigmented and smooth.  There was hardly any disfigurement 
as the area was covered with pubic hair and could hardly be 
seen.  The left testicle was normal.  There was no hernia 
palpable.  The diagnoses included a well healed surgical scar 
0.5 inch above the left suprapubic area without swelling or 
disfigurement.  

At the April 1999 Board hearing, the following colloquy took 
place regarding the service connected left groin scar.  (T-8-
9):

Q:  With regard to the scar, do you have any problems with 
the scar itself in the left groin area where the lymph node 
was removed?

A:  I have no problem with the scar, it's the pains 
underneath, the pains in my groin.

Q:  So, are you in fact alleging that you have some 
disability of your left groin other than what you're service 
connected for, you're service connected only for the scar, 
you seem to be alleging there is an underlying condition now 
that should also be service connected which is causing you 
pain?

A:  Yes.

Q:  Because it's really not the scar that is bothering you, 
it's something inside, is that correct?

A:  Yes.  

Service connection is in effect for a scar of the left groin 
area for which a noncompensable rating has been assigned 
under Diagnostic Code (DC) 7805.  A claim has been developed 
and certified on appeal as to whether a compensable 
evaluation is warranted for the left groin scar.  

Under applicable criteria, a 10 percent rating is warranted 
for superficial, poorly nourished scars with repeated 
ulceration (DC 7803); a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration (DC 7804); and a 10 percent rating is warranted 
for scars on the basis of any related limitation of function 
of the body part which they affect (DC 7805).  As DC 7800 
deals with disfiguring scars of the head, face or neck, this 
DC has no application in this case. 

The veteran's testimony before the Board in April 1999 shows 
that the veteran indicated that he had no problem with the 
left groin scar, that the left groin area scar was not 
bothering him, and that he was alleging that there was a 
disability of the left groin other than the scar that was 
causing pain and other symptoms.  This testimony has 
significant probative value.  In the context of a claim for 
an increased evaluation of a service-connected disability, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the veteran has clearly testified that he is 
not asserting that the service connected left groin scar has 
worsened.  He has not asserted that the scar is tender or 
painful, that it is poorly nourished with repeated 
laceration, or that it interferes with the functioning of the 
left groin area.  The Board, therefore, must come to the 
inescapable conclusion that the veteran's increased rating 
claim is not plausible and, as a result, the instant claim is 
not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In this regard, it is noted that the claim of 
service connection for a left groin disability other than the 
service connected scar is not inextricably intertwined with 
the current claim and is being referred to the RO for 
appropriate consideration.  As a well grounded claim has not 
been presented, there is no duty to assist the veteran in the 
development of this claim.  Accordingly, the increased rating 
claim for a scar of the left groin must be, and hereby is, 
denied.  


ORDER

As a well grounded claim has not been presented, entitlement 
to a compensable evaluation for a left groin scar is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected right inguinal 
hernioplasty.   

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has been receiving treatment at 
the Highland Drive VA medical center, at the Butler 
(domiciliary) VA medical center and at the University Drive 
VA medical center.  He has also reported receiving treatment 
from Richard Cook, M.D.  Although a letter requesting records 
was sent to Dr. Cook in December 1997 without result, the RO 
should again make a records request to Dr. Cook.  As a 
result, the RO should contact the veteran, determine all 
sources of treatment for right inguinal hernia disability, 
and then obtain treatment records from all sources to include 
those listed above.

Upon review of the record, the Board notes that the veteran's 
claims folder was not made available to the examiner at the 
time of the most recent VA examination in June 1998.  At the 
April 1999 hearing, it was noted that the VA examiner did not 
have the veteran's claims folder and an additional 
examination was requested.  The Court has observed that VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  In view of the above facts and the relevant law, 
following the gathering of all recent treatment records, the 
veteran should be afforded a VA surgical examination that is 
compliant with Green and Massey.  

The veteran testified in April 1999 that he was in receipt of 
Social Security Administration (SSA) disability benefits.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court 
mandated that the VA must obtain a SSA decision granting 
disability benefits and the medical records upon which such a 
decision was based.  Therefore, the RO must obtain all SSA 
records prior to the adjudication of the issue currently on 
appeal.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
right inguinal hernia in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from Dr. Cook, 
and from the Highland Drive, Butler 
(domiciliary) and the University Drive VA 
medical centers.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  The RO should contact the SSA to 
obtain records pertinent to the veteran's 
receipt of SSA disability benefits, to 
include copies of the decision and the 
medical evidence upon which the decision 
was based.  Once obtained, the records 
should be associated with the claims 
folder.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA surgical examination to determine the 
current severity of his right inguinal 
hernia.  The importance of appearing for 
the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination 
and all indicated diagnostic tests must 
be performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  

The examiner should indicate whether 
there is evidence of a recurrent 
postoperative inguinal hernia which is 
readily reducible and well supported by a 
truss or belt; a small recurrent 
postoperative inguinal hernia, or an 
unoperated irremediable inguinal hernia, 
which is not well supported by a truss or 
is not readily reducible; or whether 
there is evidence of a large 
postoperative recurrent hernia which is 
considered inoperable, which is not well 
supported under ordinary conditions, and 
which is not readily reducible.  Each of 
these criteria must be addressed.  In 
addition, the examiner should record all 
complaints and clinical findings 
pertaining to the right inguinal hernia.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The RO should 
also include a copy of the notification 
sent to the veteran informing him of the 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







